DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 objected to because of the following informalities:
(Claim 5, Line 2, “comprising said first and [[section]] second drive shaft sections”).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the use of the first & second plunger within one or more bale forming chambers. It is unclear to the examiner as to if the first plunger is intended to be used in a single bale forming chamber alongside of the second plunger, if the two plungers are intended to be used in two separate chambers, or if the two plungers are intended to be configured to operate in multiple baling chambers. For the purposes of continued prosecution of the claimed subject matter it is 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 13, 14, & 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farm Show (“Two New Holland Balers Merged Into One Big Machine” (2014), hereafter Farm Show).

	Regarding Claim 1, Farm Show teaches a square baler comprising::
A gear box configured to receive power from a rotating power source (Page 2, 1st Full Paragraph, “A 1-3/8 in. dia. drive shaft runs from the 1,000 rpm tractor pto [(power take off)] to a speed-reducing gearbox that creates two 540 rpm drives.”)
First and second drive shaft sections extending outwardly from generally opposite sides of said gear box (Page 2, 1st
Wherein said gear box is configured to rotate said first and second drive shaft sections using power from the rotating power source (Page 2, 1st Full Paragraph, “a speed-reducing gearbox that creates two 540 rpm drives”)
First and second reciprocating plungers (Page 1, 5th Paragraph, “Plungers in each chamber cut, compact and build 50 to 60 lb. bales”) respectively coupled to said first and second drive shaft sections in a manner such that rotation of said first drive shaft section causes reciprocation of said first plunger and rotation of said second drive shaft section causes reciprocation of said second plunger.

	Regarding Claim 2, Farm Show teaches:
Said baler is configured to be pulled by a tractor (Page 1, 1st Paragraph, “One tractor pulls the oversized machine”), and wherein the rotating power source is a power take off (PTO) of the tractor (Page 2, 1st Full Paragraph, “A 1-3/8 in. dia. drive shaft runs from the 1,000 rpm tractor pto”).
	
	Regarding Claim 3, Farm Show teaches:
Said gear box is configured to rotate said first and section drive shaft sections at generally equal rates of rotation (Page 2, 1st Full Paragraph, “a speed-reducing gearbox that creates two 540 rpm drives”).
	
	Regarding Claim 4, Farm Show teaches:
Said first and section drive shaft sections are configured to rotate on a common substantially horizontal axis of rotation (Annotated Fig. 1, the plunger drive shafts are arranged on substantially horizontal axes) (Page 1, 5th Paragraph, “The machine on the 

    PNG
    media_image1.png
    338
    691
    media_image1.png
    Greyscale

Annotated Fig. 1 (per Farm Show)


	Regarding Claim 6, Farm Show teaches:
Said gearbox comprises an input element configured to be rotated by the rotating power source on an input axis of rotation (Page 2, 1st Full Paragraph, “A 1-3/8 in. dia. drive shaft runs from the 1,000 rpm tractor pto”)
Wherein said first and second drive shaft sections are configured to rotate on respective first and second drive shaft axes of rotation (Page 2, 1st Full Paragraph, “a speed-reducing gearbox that creates two 540 rpm drives”)
Wherein each of said first and second drive shaft axes of rotation is angled relative to said input axis of rotation by between 60 and 120 degrees (Annotated Fig. 1) (the drive shafts are arranged substantially 90 degrees from the input axis of rotation) (Page 1, 5th Paragraph, “The machine on the left (looking back from the tractor) only has 

	Regarding Claim 7, Farm Show teaches:
Said first and second plungers (Annotated Fig. 1, the plunger drive shafts are located on generally opposite sides of the gear box) are located on generally opposite sides of said gear box (Page 1, 5th Paragraph, “The machine on the left (looking back from the tractor) only has modifications to the hitch and the pickup. The other machine was cut apart and re-assembled to create a mirror image of the one on the left.”).

	Regarding Claim 8, Farm Show teaches:
Each of said first and second plungers is configured to reciprocate between an extended position and a retracted position (the plungers alternate between compressing and not compressing hay)
Wherein said first and second plungers are configured to reciprocate alternatively (Page 2, 1st Full Paragraph, “The plunges are times so they alternate compressing hay”.), so that when said first plunger is in the extended position said second plunger is in the retracted position and vice versa.

	Regarding Claim 13, Farm Show teaches:
First and second bale forming chambers generally aligned with said first and second plungers, respectively (Page 1, 5th Paragraph, “Plungers in each chamber cut, compact and build 50 to 60 lb. bales”).

Claim 14, Farm Show teaches:
Said first and second plungers are configured to reciprocate within at least a portion of said first and second bale forming chambers, respectively (Page 1, 5th Paragraph, “Plungers in each chamber cut, compact and build 50 to 60 lb. bales”).

	Regarding Claim 16, Farm Show teaches:
Said first and second bale forming chambers are positioned side-by-side (Annotated Fig. 1, the bale forming chambers are arranged side-by-side (in a generally parallel relationship with each other, with one baling chamber positioned on one side of the longitudinal centerline of the chassis of the baler and the other baling chamber position on the other side of the longitudinal centerline of the chassis of the baler)).

	Regarding Claim 17, Farm Show teaches:
Said first and second bale forming chambers are capable of releasing formed bales at different times (Page 2, 1st Full Paragraph, “The plungers are timed so they alternate compressing hay”) (Annotated Fig. 2, as the hay is alternately compressed hay bales already in the outlet chutes are pushed off the chutes).

    PNG
    media_image2.png
    304
    517
    media_image2.png
    Greyscale

Annotated Fig. 2 (per Farm Show)


	Regarding Claim 18, Farm Show teaches:
First and second knotter assemblies associated with said first and second bale forming chambers, respectively (Annotated Fig. 2, knotted bales come out of the separate baling chambers thus there are a first and second knotter assembly knotting the bales)
Wherein said first and second knotter assemblies are configured to operate independently of one another (the two knotter assemblies are not connected as they are two machines joined together to have the same power input) so that bales simultaneously formed in said first and second bale forming chambers can be tied off at different times by said first and second knotter assemblies.
	Claims 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farm Show.

Regarding Claim 19, Farm Show teaches a method of forming a plurality of bales of crop material (Annotated Fig. 2, outlet chutes discharging the plurality of formed bales) with a high capacity square baler, said method comprising the steps of:
(a) Receiving rotary power at a gearbox (Page 2, 1st Full Paragraph, “A 1-3/8 in. dia. drive shaft runs from the 1,000 rpm tractor pto [(power take off)] to a speed-reducing gearbox that creates two 540 rpm drives.”), wherein the gearbox is associated with first and second reciprocating plungers positioned on either side of the gearbox
(b) Picking up crop material from a single windrow (Annotated Fig. 3, a single large windrow) (Page 1, 5th Paragraph, “A 7-1/2 ft. wide pickup is in the center of the joined machines, able to consume double-wide windrows.”)
(c) Providing the crop material to one or more bale forming chambers (Page 1, 5th Paragraph, “As hay is picked up, separate gathering forks pull material into both baling chambers.”)
(d) Using the first plunger to form a first bale of crop material within the one or more bale forming chambers (Page 1, 5th Paragraph, “Plungers in each chamber cut, compact and build 50 to 60 lb. bales”)
(e) Using the second plunger to form a second bale of crop material within the one or more bale forming chambers plungers (Page 1, 5th Paragraph, “Plungers in each chamber cut, compact and build 50 to 60 lb. bales”).

    PNG
    media_image3.png
    338
    691
    media_image3.png
    Greyscale

Annotated Fig. 3 (per Farm Show)


	Regarding Claim 20, Farm Show teaches:
The first and second plungers are operably connected to the gearbox via respective first and section drive shaft sections (Page 2, 1st Full Paragraph, “A 1-3/8 in. dia. drive shaft runs from the 1,000 rpm tractor pto [(power take off)] to a speed-reducing gearbox that creates two 540 rpm drives. The plungers are timed so they alternate compressing hay.”)
Wherein during said using of steps (d) and (e), the gear box rotates the first and section drive shaft sections at generally equal rates of rotation (Page 2, 1st Full Paragraph, “a speed-reducing gearbox that creates two 540 rpm drives”).

	Regarding Claim 21, Farm Show teaches:
During said receiving of step (a), the gearbox receives the rotary power via an input element that rotates on an input axis of rotation (Page 2, 1st Full Paragraph, “A 1-3/8 in. 
Wherein the first and second drive shaft sections rotate on respective first and second drive shaft axes of rotation, and wherein each of the first and second drive shaft axes of rotation is angled relative to the input axis of rotation by between 60 and 120 degrees (Annotated Fig. 1) (the drive shafts are arranged substantially 90 degrees from the input axis of rotation) (Page 1, 5th Paragraph, “The machine on the left (looking back from the tractor) only has modifications to the hitch and the pickup. The other machine was cut apart and re-assembled to create a mirror image of the one on the left.”).

	Regarding Claim 22, Farm Show teaches:
During said using of steps (d) and (e), each of the first and second plungers is configured to reciprocate between an extended position and a retracted position (the plungers alternate between compressing and not compressing hay)
Wherein said first and second plungers are configured to reciprocate alternatively (Page 2, 1st Full Paragraph, “The plunges are times so they alternate compressing hay”.), so that when said first plunger is in the extended position said second plunger is in the retracted position and vice versa.

	Regarding Claim 23, Farm Show teaches:
The one or more bale forming chambers comprises a first bale forming chamber and second bale forming chamber (Page 1, 5th
Wherein the first and second plungers are generally aligned with the first and second bale forming chambers, respectively, such that the first plunger reciprocates within the first bale forming chamber and the second plunger reciprocates with the second bale forming chamber. (Page 1, 5th Paragraph, “Plungers in each chamber cut, compact and build 50 to 60 lb. bales”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Farm Show, as applied to claim 1, in view of Itakura (US 5761994, hereafter Itakura).

	Regarding Claim 5, Farm Show teaches:
A first and second section drive shaft sections extending through said gear box.
	Farm Show does not explicitly state whether the first and second shaft sections coming out of the gear box are sections of a common drive shaft. However, Itakura, in the related field of mechanical presses, teaches a press (Fig. 1, Element 1) having a first (Fig. 1, Element 3) and second (Fig. 1, Element 4) shaft sections which are shared on a common drive shaft (Fig. 1, Element 5) for driving multiple slides (Fig. 1, Elements 6-8) with the common drive shaft. It would have been obvious to one skilled in the art prior to the effective filing date to have substituted the drive shaft driving the plungers of the Farm Show reference with a drive shaft using a common drive shaft containing both the first and second shaft sections as having a common shaft driving different sections is a known method in the art for transmitting power between different shaft sections.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Farm Show, as applied to claim 1, in view of Bergkamp et al. (US 6385952, hereafter Bergkamp).

Regarding Claim 9, Farm Show teaches:
Said first plunger is coupled to said first drive shaft section by a first connection
Wherein said second plunger is coupled to said second drive shaft section by a second connection.
	Farm Show does not expressly disclose whether or not the first and second plungers are driven by eccentric connections attached to the shaft sections. However, Bergkamp, in the same field of square plunger type balers, teaches the use of eccentrics (Fig. 2, Elements 66 & 68), spaced from an axis of rotation of a shaft (Fig. 1, Element 64), which are coupled to a plunger (Fig. 1, Element 19) in order to drive the plunger when the shaft is turned (Col. 5, Lines 16-22). It would have been obvious to one skilled in the art prior to the effective filing date to have used eccentrics connected to the first and second drive shaft sections to drive the reciprocal motion of the plungers of Farm Show as eccentrics are a known method in the art of balers used to drive the reciprocal motion of plungers.

Regarding Claim 10, the modified Farm Show teaches: 
Eccentrics connected to the first and second drive shaft sections and offset from one another by about 180 degrees (Page 2, 1st Full Paragraph, “The plungers are timed so they alternate compressing hay”).

Regarding Claim 11, though the modified Farm Show teaches two separate baling chambers working with two separate knotter assemblies it does not teach an auxiliary drive shaft extending outwardly past said first eccentric connection or that the balers at least one auxiliary driven mechanism (the knotter assemblies) is directly or indirectly powered by said auxiliary drive shaft. However, Bergkamp teaches a first drive shaft section (Fig. 1, Element 64) which includes an auxiliary shaft section (Annotated Fig. 4, Element A) extending outwardly past an eccentric connection (Fig. 1, Element 68) which indirectly drives (Fig. 1, Element 96) (Annotated Fig. 4, Element C) auxiliary mechanisms (a stuffer (Fig. 1, Element 69) and knotting needle (Annotated Fig. 4, Element B) (Fig. 1, Element 56)) (Col. 6, Lines 

    PNG
    media_image4.png
    571
    794
    media_image4.png
    Greyscale

Annotated Fig. 4 (per Bergkamp, Fig. 1)


Regarding Claim 12, the modified Farm Show teaches:
Said auxiliary driven mechanism is a stuffer assembly (per Bergkamp).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Farm Show, as applied to claim 1, in view of Bergkamp

	Regarding Claim 15, Farm Show teaches:
Said first and second bale forming chambers are configured to be fed crop.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 5156085) which teaches a knotter assembly and pickup powered by an auxiliarly drive shaft of a baler. (US 6134870) which teaches a plunger type baler have an eccentric driving the plunger as well as showing a pickup feeding material from below the bale chamber. (US 8333100) which teaches a common drive shaft for a press driving multiple slides. (Facebook, JM-AG Services LLC) which shows a video of the Farm Show double baler working.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725